Citation Nr: 0841586	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-09 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
to include herniated nucleus pulposus, L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
the veteran's claim.  In December 2007, the Board reopened 
and remanded the veteran's claim of entitlement to service 
connection for a low back disability.  The Board again 
remanded this claim in April 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).  The veteran served on 
active duty from August 1943 to February 1946.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's current low back disability is the result of a 
disease or injury in service or that arthritis was manifest 
within one year of service separation.


CONCLUSION OF LAW

A low back disability, to include herniated nucleus pulposus 
at L4-5, was not incurred in or aggravated by active duty 
service, and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in June 2004, June 2006, 
December 2007 and April 2008 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The Board 
notes that 38 C.F.R. § 3.159 was recently revised, effective 
as of May 30, 2008, and several portions of the revisions are 
pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  
Despite this change in the regulation, the June 2004 notice 
letter informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim and to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-21.  

Notice letters dated in June 2006 and December 2007 informed 
the veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  In fact, the veteran himself 
indicated that he had no further evidence to submit in 
support of his claim.  See veteran's statements, March 20, 
2008 and September 10, 2008.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a VA medical examination in January 
2008 to obtain an opinion as to whether his current low back 
disabilities could be directly attributed to a disease or 
injury in service.  Further examination or opinion is not 
needed on the claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the veteran's military service.  This 
is discussed in more detail below.
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The veteran alleges that he currently suffers from a low back 
disability, to include herniated nucleus pulposus at L4-5, 
which is the result of his time in active duty service.  
Specifically, the veteran alleges that in the summer of 1944, 
he developed severe pain in the posterior right hip area 
prior to leaving on a train from Pennsylvania to Texas.  The 
veteran did not seek medical attention prior to his departure 
for Texas and alleges that upon his arrival, he was unable to 
move due to severe pain in his low back and hip.  The claims 
he has suffered from low back pain since this incident.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2008).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).
In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board concedes the veteran has been diagnosed with 
multiple low back disabilities, to include herniated nucleus 
pulposus and degenerative disc disease.  See VA Medical 
Center (VAMC) treatment records, 2005 through 2008; VA 
examination report, January 2, 2008.

The veteran's service treatment records reveal that upon 
entry into service, the veteran did not complain of any 
musculoskeletal difficulties.  All systems were considered 
normal and he was accepted for active duty service.  See 
service entrance examination report, July 26, 1943.  Service 
treatment records dated in July 1944 confirm the veteran's 
allegation that he began to experience pain in the right hip.  
It was noted that pain became worse while the veteran was 
riding on the train en route to Camp Barkeley, Texas from 
Pennsylvania.  See service treatment record, July 28, 1944.  
In August 1944, the veteran indicated that the pain had 
become so severe that he was unable to stand or walk on his 
right leg.  There was no history of injury to the right hip 
and the veteran had no previous complaints of this type.  See 
service treatment record, August 2, 1944.  Upon physical 
examination, there was no definite area of tenderness about 
the right hip, however, all motions of the hip were painful, 
particularly flexion and inward rotation.  Id.  The Board 
notes there is no evidence of any complaint or treatment for 
low back pain associated with the veteran's train trip, as he 
has alleged.

Later in August 1944, service treatment records indicate that 
the veteran developed an area of tenderness over the right 
sacro-iliac articulation.  The examiner noted that it seemed 
this may have been associated with early rheumatoid 
arthritis.  See service treatment record, August 18, 1944.  
In September 1944, the veteran complained of very slight 
tenderness over the trochantary region.  He provided a 
history of lumbar backache with nocturia and hematuria during 
the prior four years.  The examiner noted the veteran had 
attacks of hematuria in August 1943 and July 1944.  See 
service treatment record, September 19, 1944.  Upon 
discharge, the veteran's musculoskeletal system was 
considered normal and the veteran was determined to be in 
good health.  See service separation examination report, 
February 9, 1946.

The Board notes that while there were two complaints 
pertaining to the low back during the veteran's time in 
service, from the time of the September 1944 notation, there 
were no further complaints and the veteran's service 
separation examination in 1946 did not indicate any chronic 
low back disabilities.  Additionally, there is no evidence of 
arthritis of the low back within one year of discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2008).

The Board notes that the veteran underwent lumbar disc 
surgery in September 1955 and July 1962.  However, there is 
no medical evidence of record connecting these disc problems 
with the veteran's time in service.

In support of his claim, the veteran refers the Board to a 
medical nexus statement provided by Frederick W. Smith, M.D.  
Dr. Smith's report recounted the veteran's allegations that 
he travelled from Pennsylvania to Texas, with resulting 
terrible back pain.  However, the veteran reported that upon 
his arrival in Texas, he was hospitalized for nine weeks and 
was given a provisional diagnosis of a herniated disc.  He 
further stated that his back bothered him for the remainder 
of his time in service, but that he did not complain.  
Ultimately, Dr. Smith concluded that "it certainly seems 
that he has a service-connected back problem since he was 
treated for this in service, developed sciatica in the right 
side while serving in the military and this has continued 
essentially ever since."  See private treatment record, 
Frederick W. Smith, M.D., March 4, 1993.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998);   Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In the present case, the Board does 
not find the opinion provided by Dr. Smith to be persuasive.  
It is clear from a review of the claims file that Dr. Smith 
was merely repeating history provided by the veteran.  In 
Black v. Brown, 5 Vet. App. 177, 180 (1993), the Court stated 
that the Board may discount medical opinions that amount to 
general conclusions based on history furnished by the veteran 
and that are unsupported by the clinical evidence.  This is 
particularly clear with regard to the veteran's statement 
that he was hospitalized for nine weeks upon his arrival in 
Texas.  There is absolutely no evidence to support this 
contention.  The service treatment records do not indicate 
the veteran suffered from a severe low back disability, much 
less a herniated disc.

With respect to the veteran's contentions that he has 
experienced low back pain since service, the Board observes 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, the Board finds that the veteran's 
lay statements in the present case are outweighed by the 
negative service, post-service treatment records and the 
negative VA medical opinion cited below.

The only remaining evidence in support of the veteran's claim 
are lay statements.  The Board acknowledges that the veteran 
is competent to give evidence about what he experiences; for 
example, he is competent to discuss his low back pain.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  

With regard to the evidentiary gap in this case between 
active service and the documented 1955 lumbar surgery, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing low back complaints, symptoms, or 
findings for almost 10 years between the period of active 
duty and the medical reports dated in 1955 is itself evidence 
which tends to show that a low back disability did not have 
its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

The Board finds the January 2008 VA examination report to be 
the most credible.  The VA examiner thoroughly reviewed the 
veteran's claims file and referenced the 1955, 1962 and 1995 
lumbar disc surgeries.  The examiner noted that the veteran's 
significant history of urinary problems in service and 
thereafter, in addition to his age, were the causes of his 
current disabilities.  The examiner ultimately concluded that 
the minor low back complaints in service were related to the 
veteran's urinary problems, and were not directly related to 
service.  See VA examination report, January 2, 2008; VA 
examination report addendum, June 16, 2008.

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  It is clear that the VA examiner 
thoroughly reviewed the veteran's claims folder and provided 
reasons and bases for the conclusion provided.  

Although the veteran has established that he currently 
suffers from a low back disability, the evidence of record 
does not support a finding that this condition is the result 
of his time in service.  The veteran's claim fails based on 
element (3) of Hickson, lack of credible medical nexus.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  


ORDER


Entitlement to service connection for a low back disability, 
to include herniated nucleus pulposus, L4-5, is denied.




____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


